Citation Nr: 1600376	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cysts on the lung.

2.  Entitlement to service connection for a disability manifested by headaches, muscle and joint aches, fatigue, claimed as an undiagnosed illness due to an anthrax vaccine.

3.  Entitlement to service connection for vision problems, claimed as an undiagnosed illness due to an anthrax vaccine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1979, February 1985 to June 1992, and from May 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2012, the Veteran testified at a personal hearing which was chaired by the undersigned at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously considered this appeal in September 2012 and remanded the claims for additional development.

The issue of entitlement to service connection acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) was previously on appeal.  However, in a June 2013 rating decision, the RO granted service connection for undifferentiated somatoform disorder with symptoms of depression and anxiety.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board acknowledges that on November 25, 2015, the Veteran submitted a statement in response to his receipt of the November 2, 2015 Statement of the Case (SOC), which denied service connection for obstructive sleep apnea, allergic rhinitis, and chronic sinusitis.  In the November 25, 2015 statement, the Veteran contended that he mailed his VA Form 9 to his representative and requested a Board Hearing. The Veteran requested an additional 31 days for his response to reach the Board.  Accordingly, it appears the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.  

The issue of entitlement to service connection for a skin condition has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis related to his claim for cysts on the lung.

2.  The Veteran served in Southwest Asia from October 1990 to April 1991.

3.  Fibromyalgia developed after the Veteran's service in the Persian Gulf and became manifest for six months or more to a degree of 10 percent or more disabling prior to December 31, 2016.

4.  A vision disability (other than refractive error) did not have onset in service and is not shown to be shown to be etiologically related to service.

5.  There is no competent lay or medical evidence of record showing that the Veteran has signs or symptoms of a vision problem that cannot be attributed to a known clinical diagnosis.






CONCLUSIONS OF LAW

1.  The criteria for service connection for cysts on the lung have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Fibromyalgia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

3.  The criteria for service connection for vision problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided notice in October 2008, prior to the February 2009 rating decision on appeal.  
Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA examination reports, and records of his post-service VA and private treatment. 

The record reflects substantial compliance with the Board's prior remand instructions.  Pursuant to the September 2012 remand directives, additional VA treatment records were obtained and the Veteran was afforded VA examinations in February and March 2013.  The examination reports are adequate for evaluation purposes because the examiner conducted an interview, physical examination, and review of the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

A.  Cysts on the lung

The Veteran testified that he believes his current lung problems are related to his exposure to munitions explosions and oil well fires while serving in Southwest Asia.  He also relates his symptoms to the anthrax vaccine he received in service.  

A May 2003 in-service chest X-ray revealed "some scarring or cystic changes [of the] lung apices."  The Veteran's service treatment records also document that he complained of shortness of breath during morning runs in November 2003. 

An April 2012 chest X-ray report documented that the Veteran's lungs were hyperexpanded which was interpreted as suggesting  a component of underlying COPD.  This report also noted that there were interstitial markings which suggested underlying interstitial lung disease. 

A VA examination was conducted in March 2013.  A chest x-ray was conducted in March 2013 and findings were not consistent with acute cardiopulmonary disease.  The VA examiner found no evidence of a chronic lung disorder and no evidence of scarring or cystic changes associated with the lungs.  He noted the most common adverse effects associated with the Anthrax vaccine do not include development of a lung condition or disorder.  He determined any lung condition was less likely than not incurred in or caused by service.  

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As there is no diagnosed disability related to the Veteran's claim for cysts on the lungs, service connection cannot be granted.

To the extent that the claimant himself suggests he has cysts on his lung or that this condition is related to his service, this condition is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose cysts on his lung or attribute this condition to his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contentions that he has cysts on his lungs and that the cysts on his lungs are related to his service are not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection cysts on the lung.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Fibromyalgia

The Veteran contends that he has developed headaches, muscle and joint aches and fatigue after receiving an in-service vaccination for anthrax.  See the October 2008 claim.  He also requested service connection for an undiagnosed illness.  See the Veteran's November 2008 statement.

The Veteran's DD Form 214 shows that he served in Southwest Asia from October 1990 to April 1991.  Therefore, he is a 'Persian Gulf veteran' as defined by regulation.  See 38 C.F.R. § 3.317.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

An April 1996 private treatment record noted unusual arthropies and the Veteran's complaints of excessive malaise and fatigue.  In a Gulf Registry Questionnaire completed in November 1996, the Veteran stated that he had been exposed to smoke from oil wells and tent heaters, CARC (chemical agent resistant compound), personal pesticide use, pyridostigmine, that he bathed and drank water that was contaminated with smoke or other chemicals, and received anthrax and botulism immunizations.  The Veteran also stated that he experienced joint aching or pain, excessive fatigue, and a sudden loss of strength during or after his service in Saudi Arabia.  The Veteran's service treatment records also document that he sought medical treatment in November 2003 after experiencing unusual shortness of breath and fatigue during morning runs. 

Following his separation from service, the Veteran has received ongoing treatment for muscle aches, joint pain and fatigue.  Treatment included Naproxen and Meloxicam.  See private treatment records from November 2008, December 2008, and March 2009.

A VA examination was conducted in March 2013.  At the VA examination, the Veteran reported the onset of generalized body aches, joint pain, and muscle aches in approximately May 1991.  He reported the condition "comes and goes" and the duration varied from ten days to eight weeks, and occurred two to three times per year.  He reported he was treated with ibuprofen.  He reported fatigue during these episodes.  The Board acknowledges that the March 2013 examiner determined there was no evidence of chronic fatigue syndrome, a diagnosis of a muscle or joint disorder, other than joint pain of the knees due to degenerative disease that is not related to service in the Gulf, and no evidence to support a chronic multisymptom undiagnosed illness or diagnosable illness due to service in the Gulf region.  The examiner determined the Veteran did not meet the criteria for irritable bowel disease, chronic fatigue, fibromyalgia, and clinically/ physically did not display evidence of a neuromuscular disorder.  In the examination report, the examiner noted the Veteran had not been officially diagnosed with chronic fatigue or a joint or muscle disorder.

However, September and December 2010 private treatment records, which were received by the RO in April 2013, after the March 2013 VA examination, show a diagnosis of fibromyalgia.  The Veteran was treated with ibuprofen and aspirin.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of fibromyalgia and resolves reasonable doubt in his favor. The lay and medical evidence shows that headaches, muscle and joint aches and fatigue, later diagnosed as fibromyalgia, have been present since shortly after he returned from Persian Gulf War service.  His symptoms have been present for six months or more.  His symptoms have been manifest to a degree of at least 10 percent or more as evidenced by his continued use of ibuprofen and the frequency of his symptoms.  The Board thus finds that service connection for fibromyalgia is warranted.  38 C.F.R. § 3.317(a)(2)(B)(2).

C.  Vision Problems

The Veteran contends that he has developed vision problems after receiving an in-service vaccination for anthrax.  See the October 2008 claim.  

The Board acknowledges that private treatment records from September 1999 showed complaints of diplopia in both eyes which went away when the eyes were closed and a diagnosis of sixth nerve palsy.  Another September 1999 private treatment record, weeks later, noted no diplopia and diagnosed sixth nerve palsy as secondary to sinusitis.

At the February 2013 VA eye examination, the Veteran stated he did not know why he was being examined because he currently had no vision problems, other than the need for glasses.  He contended he was diagnosed with myopia in 1991 after receiving the anthrax vaccination.  The examiner diagnosed myopia of both eyes, astigmatism of the left eye, and presbyopia.  All other findings were normal.  The examiner determined the Veteran's myopia was not caused by the anthrax injection in 1991.  He explained the diagnosis myopia and anthrax vaccination are isolated and non-related occurrences, and there was nothing in the medical literature or his personal clinical experience to support a causative relationship between the two. 

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §4.9.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to the Veteran's claim for service connection for an undiagnosed illness, the Board observes that the Veteran's current and past vision problems have known clinical diagnoses.  There is no evidence of record suggesting the Veteran's vision problems are a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for consideration. 

As there is no diagnosis of a vision problem during the appeal period, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vision problems, claimed as an undiagnosed illness due to an anthrax vaccine.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cysts on the lung is denied.

Subject to the provision governing the award of monetary benefits, service connection for fibromyalgia is granted.

Service connection for vision problems, claimed as an undiagnosed illness due to an anthrax vaccine, is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


